Citation Nr: 0624988	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  01-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right medial meniscectomy with early 
degenerative changes, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted the veteran's claim of 
entitlement to an increased evaluation for residuals of 
postoperative right medial meniscectomy, formerly rated 
twenty percent disabling, currently rated 30 percent 
disabling.  The veteran perfected a timely appeal of this 
determination to the Board.

This case was initially before the Board in February 2003 and 
was remanded for further development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2003 remand, the Board ordered the RO to 
afford the veteran a VA orthopedic examination, in order to 
determine the current severity of his right knee disorder.  
The Board specified that the examiner was to determine 
whether there was objective evidence of lateral instability 
or subluxation of the veteran's right knee, and if so to 
discuss the degree of such instability and/or subluxation.  
The examiner was also to determine whether the veteran's 
right knee exhibited weakened movement, excess fatigability, 
or incoordination attributable to his service-connected 
disability, and if possible to express such determinations in 
terms of degree.  Finally, the examiner was asked to express 
an opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the right knee 
was used repeatedly over a period of time, in terms of degree 
if possible.

As discussed in the Board's February 2004 remand, these 
medical determinations ordered by the Board were needed to 
render a decision in the veteran's case because the veteran 
is currently rated under hyphenated codes 5003-5257, but 
argues that he is entitled to separate disability ratings 
under Diagnostic Codes 5003 and 5257.

Under Diagnostic Code (DC) 5257, other impairment of knee is 
typically rated according to degree of recurrent subluxation 
or lateral instability.  Under that provision, slight 
impairment of the knee warrants a 10 percent rating, moderate 
impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5257.

Under DC 5003, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, degenerative arthritis 
established by x-ray findings may be rated 10 percent 
disabling for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.

A veteran who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97.  When a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

However, if a veteran has a disability rating under DC 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
9-98.

The veteran was afforded a VA examination in July 2004 
pursuant to the Board's February 2004 remand.  However, the 
examination was inadequate.  The only mention of instability 
or subluxation in the examination report are notations that 
the veteran stated that his affected knee "has buckled on 
several occasions", that Lachman's and McMurray tests were 
negative, and that the veteran "has an obvious instability 
and there has been an effusion at times which has not 
required aspiration."  It is not clear from the examination 
report whether this last notation was an objective finding by 
the examiner on physical examination.  Moreover, the remark 
does not adequately characterize the degree of instability 
the veteran suffers, if he does suffer instability.  
Furthermore, there is no clear finding in the record as to 
whether, based on objective medical findings, the right knee 
exhibited weakened movement, excess fatigability, or 
incoordination attributable to the veteran's service-
connected disability, or whether pain could significantly 
limit functional ability during flare-ups or when the right 
knee was used repeatedly over a period of time.

These missing medical determinations are necessary in order 
to properly adjudicate the claim.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's 2004 
remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA examination.

Furthermore, in a May 2004 statement, the veteran claimed 
that due to his right knee disability he has had to use 1080 
sick hours at work, and that this has affected him 
financially.  The Board thus finds that the veteran has 
raised the issue of entitlement to an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
adjudicating the issue, the RO should consider the veteran's 
contention of missing 1080 hours of work when determining 
whether the case warrants referral to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.

Finally, in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  As 
this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice must inform 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and 
explain what types of evidence are needed to establish an 
effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and an extraschedular 
rating pursuant to 38 C.F.R. 
§ 3.321(b).

2.	The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disorder.  Such tests as the examining 
physician deems necessary should be 
performed.  These tests should 
specifically include range of motion 
studies (reported in degrees), as well 
as knee stability tests.  The examiner 
should be asked to determine whether 
there is objective evidence of lateral 
instability or subluxation of the right 
knee and if so, the degree of such 
instability and/or subluxation should 
be discussed.  All findings must be 
reported in detail.  Additionally, the 
examiner should determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
right knee disability and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of 
time.  Also, if feasible, the degree of 
additional range of motion loss due to 
pain on use or during flare-ups should 
be discussed.  The claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
evaluation.

3.	The RO should request that the veteran 
provide the names and addresses of 
previous employers for whom his 
service-connected right knee disability 
adversely impacted his ability to meet 
the requirements of his job.  After 
procuring the appropriate releases, the 
RO should request any pertinent 
documentation from identified 
employers, to include but not be 
limited to, copies of medical 
evaluations, determinations of 
inability to perform for medical 
reasons, and sick leave records.  The 
RO should also request copies of any 
physical examinations and treatment 
conducted as part of the veteran's 
employment.  In addition, the RO should 
request copies of the veteran's sick 
leave entries and any other 
documentation which would tend to 
demonstrate the impact of the veteran's 
right knee disability on his ability to 
perform assigned duties.

4.	After completion of the foregoing, and 
after undertaking any further 
development warranted by the record 
(and keeping in mind the requirements 
of the Veterans Claims Assistance Act 
of 2000), the RO should readjudicate 
the veteran's claim.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.  The RO must also specifically 
consider whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


